Case 5:17-cv-01571-SMH-MLH Document 26 Filed 01/15/19 Page 1 of 1 PageID #: 80



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


 JOHN SWILLEY                                       CIVIL ACTION NO. 5:17:1571

 VERSUS                                             JUDGE S. MAURICE HICKS

 WARRIOR ENERGY SERVICES                            MAGISTRATE JUDGE HORNSBY
 CORPORATION D/B/A SPC RENTALS
                                                    JURY TRIAL DEMANDED

                                            ORDER


        CONSIDERING THE FOREGOING:

        IT IS ORDERED that all claims of John Swilley, Plaintiff, against Warrior Energy Services

 Corporation are hereby DISMISSED WITH PREJUDICE with each party bearing their own costs

 and attorney’s fees.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 14th day of January, 2019.




                                             __________________________________________
                                                               JUDGE
